DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group I, Claims 35 and 36, in the reply filed on 1 February 2022 is acknowledged.
It is important to note that Applicant’s have stated “the Applicant elects the claims of Group II, which includes at least claims 35, 36, drawn to an aerogel”; however, the restriction requirement of 1 December 2021 lists Group I as claims 35 and 36 and Group II as claim 37.  As Applicant specifically states claims 35 and 36 and “drawn to an aerogel”, Group I has been examined.  

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference character “530” has been used to designate both “a housing” and “a horizontal support frame” (See Specification Page 18).  
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign mentioned in the description: 520 (See Specification Page 18). 
The drawings are further objected to because the description given for Figure 2A at page 14 of the specification do not appear to accurately match, for example, 302 does not appear to show a chamber.  
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 35 and 36 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Non-Patent Literature “Carbon nanotube wools made directly from CO2 by molten electrolysis: Value driven pathways to carbon dioxide greenhouse gas mitigation” to Johnson et al. (Johnson).
As to claims 35 and 36, Johnson teaches a product of a solid matrix of carbon wool intermingled with molten carbonate.  Johnson teaches that the carbon wool is electrodeposited on a cathode from the molten carbonate in a molten carbonate bath, thus for example, considering the product to be the bath as a whole, the product, at least at a beginning of the electrodeposition process, would be majority molten carbonate.  Furthermore, even considering the product more narrowly as the material deposited on the cathode and withdrawn from the electrodeposition bath, given the highly porous nature of the solid deposited carbon wool, the intermingled molten carbonate filling this porosity would comprise the majority of the product (Section 4. Experimental Procedures).   

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CIEL P Contreras whose telephone number is (571)270-7946. The examiner can normally be reached M-F 9 AM to 4 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Lin can be reached on 571-272-8902. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CIEL P Contreras/Primary Examiner, Art Unit 1794